944 So.2d 1268 (2006)
STATE ex rel. Benson CROON
v.
STATE of Louisiana.
No. 2006-KH-1584.
Supreme Court of Louisiana.
December 15, 2006.
In re Croon, Benson;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 10-81-982.
Relator represents that the district court has failed to act timely on an application for post-conviction relief filed on or about January 18, 2005 and answered by the district attorney on March 4, 2005. If relator's representation is correct, the district court is ordered to consider and act on the application. The district court is ordered to provide this Court with a copy of its judgment.